Case 1:20-cr-00056-DDD Document 6-1 Filed 04/09/20 USDC Colorado Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Criminal Case No. 20-cr-00056-DDD

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. ERIC BRANDT,

      Defendant.


                         ORDER DISMISSING INDICTMENT


      Upon the motion of the United States of America, and for good cause shown, it is

ORDERED as follows:

      The Indictment in this case is dismissed without prejudice.



      Dated this     _ day of ___________, 2020.

                                        BY THE COURT:



                                        DANIEL D. DOMENICO
                                        UNITED STATES DISTRICT COURT JUDGE
                                        DISTRICT OF COLORADO
